Citation Nr: 1731544	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  12-03 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

1.  Entitlement to service connection for a hearing loss disability.  

2.  Entitlement to an initial increased rating in excess of 30 percent for service-connected multiple sclerosis.  


REPRESENTATION

Veteran represented by:	C. Loiacono, Agent


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

B. Garcia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1981 to August 1984.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, and a December 2016 rating decision of the RO in Newnan, Georgia.  

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in July 2016.  A transcript of the proceeding is associated with the claims file.  The Veteran's claim for service connection was previously before the Board in September 2016, when it was remanded for additional development.  

In July 2017, the undersigned granted a motion to advance this appeal pursuant to 38 U.S.C.A. § 7107 (West 2014) and 38 C.F.R. § 20.900(c) (2016).  

The issue of entitlement to a TDIU has been raised by the record in a VA Form 21-8940 that was filed by the Veteran in May 2017, but it has not been addressed by the Agency of Original Jurisdiction (AOJ).  As the issue of entitlement to a TDIU has not risen as part and parcel of an increased rating claim over which the Board has jurisdiction, see Rice v. Shinseki, 22 Vet. App. 447, 454-55 (2009), the Board does not have jurisdiction over this issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  

REMAND

Before a decision can be reached on the Veteran's claims, a remand is necessary to ensure that there is a complete record upon which to afford the Veteran every possible consideration.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Veteran contends that he is entitled to service connection for a hearing loss disability.  As reflected in his July 2016 hearing testimony, the Veteran maintains that his claimed hearing loss disability is due to in-service noise exposure while serving as a forward observer during general quarters and gun quarters, where his lookout post was directly on top of a gun and five-inch cannon.  The Veteran suggested that he would sometimes hear ringing for two days after serving on the lookout post.  In the alternative, the Veteran asserts that his claimed hearing loss disability was caused or aggravated by his service-connected multiple sclerosis.  

Under its duty to assist, VA must provide a medical examination or obtain a medical opinion if necessary to decide a claim.  Although the Veteran has been afforded VA examinations in March 2014 and January 2017, neither examiner addressed the Veteran's contention that his hearing loss was caused or aggravated by his service-connected multiple sclerosis (MS).  In this regard, the Board observes that in a letter received in November 2013, a VA neurologist opined that the Veteran's hearing loss was related to his MS.  It was noted that although hearing loss is not one of most common symptoms associated with MS, it does occur in some patients.  Additionally, based on an MRI report of the Veteran's brain, there was a mild progression of white matter disease, including the involvement of the corpus callosum.  According to the VA neurologist, the corpus callosum is the main interhemispheric commissure of the brain connecting the auditory areas of the left and right hemispheres.  In light of this background, a supplemental medical opinion that addresses the etiology of the Veteran's claimed hearing loss disability is warranted on remand.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In addition, based on a December 2013 submission from the Veteran's agent, which refers to a December 2007 decision from the Social Security Administration (SSA), the record indicates that the Veteran is in receipt of, or has applied for, disability benefits from SSA.  In the case of federal records, VA's duty to assist requires it to make as many requests as necessary to secure relevant federal records.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2).  Because the record indicates that the Veteran might receive Social Security Disability benefits for an unspecified disability or disabilities, there might be outstanding federal records that are relevant to his claim.  Therefore, on remand, the AOJ should attempt to obtain any SSA decisions awarding or denying benefits to the Veteran, in addition to the records upon which SSA based any decision.  

The Board must also remand the Veteran's case for the RO to issue a Statement of the Case (SOC).  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999) (providing that the Board must remand a matter when VA fails to issue an SOC after a claimant files a timely notice of disagreement).  In a December 2016 rating decision, the RO implemented a September 2016 Board decision and granted service connection for multiple sclerosis, rated at 30 percent disabling, effective October 23, 2008.  The Veteran was informed of the rating decision in a January 2017 letter, and in March 2017, the Veteran filed a notice of disagreement reflecting his disagreement with the 30 percent rating that was assigned.  Based on a review of the record, the RO has not issued an SOC with respect to this issue.  Thus, a remand is necessary for the RO to issue an SOC to the Veteran so that he may perfect an appeal of this issue by submitting a timely substantive appeal.  See id.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.	Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  Follow the procedures for obtaining the records as set forth in 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records that are unavailable, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).  

2.	Perform an SSA inquiry to determine whether there are any records that exist but have not yet been associated with the claims file, to include any administrative decision(s) on any application for SSA disability benefits and all underlying medical records in SSA's possession.  Associate all SSA inquiries, records requests, and responses received, to include negative responses, with the claims file.  

3.	After completing the development requested in numbers (1) and (2) above, obtain a supplemental opinion from the examiner who conducted the January 2017 VA hearing loss examination.  If this examiner is no longer available, obtain another opinion from an appropriate medical examiner regarding the nature and etiology of the Veteran's claimed hearing loss disability.  The claims folder, including a copy of this remand, must be made available to, and reviewed by, the examiner.  If, and only if, determined necessary by the examiner, the Veteran should be scheduled for another VA examination.  The examiner should respond to the following:  

The examiner should opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's claimed hearing loss disability was caused OR aggravated by the Veteran's service-connected multiple sclerosis.  

In rendering this opinion, the examiner should, at a minimum, consider and address the November 2013 letter from the VA neurologist, in which he opined that the Veteran's hearing loss was related to his multiple sclerosis and referred to MRI findings showing mild progression of white matter disease, as detailed above.  

"Aggravated" for VA purposes means that the condition is permanently worsened beyond its natural progression.  

If the Veteran's service-connected multiple sclerosis is found to aggravate his claimed hearing loss disability, the examiner should identify the percentage of disability that is attributable to the aggravation.  See 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

A complete rationale should be provided for any opinion expressed.  The examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.  If the examiner is unable to reach an opinion as to any of the information requested above without resorting to speculation, he or she should explain the reasons for such inability and comment on whether any further tests, evidence, or information would be useful in rendering the opinion being sought.

4.	After completing the development requested above, in addition to any other development deemed necessary by the AOJ, re-adjudicate the Veteran's claim for service connection for a hearing loss disability.  If the benefit sought is not granted in full, furnish the Veteran and his representative an SSOC, and return the case to the Board, if otherwise in order.  

5.	Issue an SOC pertaining to the Veteran's claim of entitlement to an initial increased rating for multiple sclerosis.  The Veteran is advised that the Board will only exercise appellate jurisdiction over this claim if he perfects a timely appeal of it.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).  

